FILED
                            NOT FOR PUBLICATION                                 DEC 13 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOSE PEREZ,                                       No. 09-16261

               Petitioner - Appellant,            D.C. No. 2:07-cv-01344-MCE

  v.
                                                  MEMORANDUM *
DERRAL G. ADAMS, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                   Morrison C. England, District Judge, Presiding

                           Submitted December 6, 2010 **

Before:        GOODWIN, RYMER, and GRABER, Circuit Judges.

       California state prisoner Jose Perez appeals from the district court’s

judgment dismissing his 28 U.S.C. § 2254 habeas petition as untimely. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.

       Perez contends that he is entitled to equitable tolling of the Antiterrorism

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and Effective Death Penalty Act’s one-year statute of limitations, due to his lack of

legal sophistication, abandonment by appellate counsel, and other circumstances

beyond his control. Perez’s contention fails because a pro se petitioner’s lack of

legal sophistication is not an extraordinary circumstance warranting equitable

tolling. See Rasberry v. Garcia, 448 F.3d 1150, 1154 (9th Cir. 2006). Moreover,

because there is no constitutional right to the effective assistance of counsel in state

post-conviction proceedings, attorney negligence does not amount to an

extraordinary circumstance sufficient to warrant equitable tolling. See Miranda v.

Castro, 292 F.3d 1063, 1066-68 (9th Cir. 2002). Similarly, Perez has failed to

establish that any of his remaining contentions entitles him to equitable tolling.

      AFFIRMED.




                                           2                                     09-16261